 Case 18-17768-mdc   Doc 78   Filed 10/15/19 Entered 10/15/19 16:16:30            Desc Main
                              Document     Page 1 of 1



                   IN THE UNITED STATES         BANKRUPTCY COURT
                  FOR THE EASTERN    DISTRICT OF PENNSYLVANIA
  IN REzTara M. Culbreath                  :   CHAPTER 13
        xxx—xx—9490                        :   CASE NO. 18-17768—MDC
        102 Lafayette Road                 :
        East Norriton     PA 19401         :   HEARING DATE:        10/1/2019
                                           .   TIME: 10:30 A.M.
                                           :   LOCATION: COURT ROOM No. 2
             Debtor                        :   United States Bankruptcy Ct.
                                          '    900 Market St., 2nd Floor
                                               Philadelphia, PA 19107
                                        QBDEB


       AND NOW,    this   ﬂﬁ%ﬁ    Day    of October,       2019 upon
  consideration of the Objection of the Debtor to the Proof of
  Claim of Waste System Authority (Claim no. 18 on the claims
  register of the case), said Claim is now hereby DISALLOWED,4>                       ﬁ%%é%%7'
       I~¥wi~S~F
                                  Wm     v-w%~+5~
                  ER 0RD RED that anyﬁferlying claim or

  lLQQ+wsLaLu%efy“Ur consensual, whereby
                                  is        voided for reasoh
owgljggijggﬂgyyxaltisnéa$$ufewfewﬁocumentwanywsUChWCiHiM?"~“-\


                                               BY THE COURT;




                                                 ﬂ/W
                                                Ma? ine D. Coleman
                                                                    3%
                                                Chie United States Bankruptcy Judge
